DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of Parent Application No. 10 2016 014 190.5, filed in Germany on 28 November 2016 has been received.

Claim Objections
In claim 21, the language “… wherein the tube jacket has at least one drainage section of a [[given]] predetermined length having two [[, three or a plurality]] or more of the drainage perforations …” should be revised for clarity.  
In claim 23, the phrase “… two [[, three or more than three]] or more …” should be changed for clarity. 
In claims 24-27, the language “… between two [[adjacent]] of the adjacent aeration lumens …” should be changed for clarity. 
Claim 28 calls for “… wherein three of the aeration lumens are provided.” Examiner suggests to rephrase this feature in terms of “… wherein [[three of the]] the drainage tube comprises three aeration lumens [[are provided]].” 
In claims 32 and 33, the phrase “… cross sectional area …” should be changed for clarity.  
In claim 37, the language “… having two [[, three or a plurality]] or more of …” should be changed for clarity.  
In claim 42, the language “… in the range [[form]] from 40 A to 60 A…” should be changed for clarity.  
Claim 45 recites “… by means of which …on the one hand … and, on the other hand …” These phrases are informal and should be revised to more directly express the features of the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 44 and 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 44 calls for “…an occlusive film for producing a wound space containing a wound and a packing material; and the drainage tube of Claim 19 for insertion into the wound space.” This description should be revised to remove portions of the patient or user from the claim scope. Examiner suggests to rephrase these features in terms of an “occlusive film configured to cover a wound” and a drainage tube “configured for insertion” into a wound. 
Claim 45 is rejected for depending on a rejected parent claim. 


Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 calls for “A drainage tube for use in wound drainage, particularly in deep drainage…” This phrase renders the scope of the claim indefinite, since it is not clear whether the drainage tube is for wound drainage in general, or only for deep drainage. 
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. See MPEP 2173.05(d). 
Claim 21 calls for “…wherein an axial length of the line section without any drainage perforations is longer than an axial distance between the drainage perforations in the drainage section.” This language is ambiguous since it can be interpreted to describe a distance between adjacent perforations, or a distance between the most distantly located perforations. 
Claim 36 includes language similar to claim 21 and should be revised accordingly. 
Claim 29 recites the limitation “… wherein longitudinal axes of two of the aeration lumens are situated on a common radial line of the drainage tube with the axis of the drainage lumen.” This description includes axes of both the aeration and drainage lumens, plus a radial line. The language does not describe the orientation of the “radial line,” although the line appears to pass perpendicularly to the drainage lumen. This language is ambiguous, and does not clearly describe the relative positions of the aeration and drainage lumens. Claim 29 has been interpreted to describe lumens which run in parallel to the drainage lumen, and are 180 degrees apart from each other relative to the axis of the drainage lumen. 
Claim 44 calls for “… a wound filler … and a packing material …” The specification describes a treatment kit including at least a wound filler (¶ [0039] A treatment kit equipped with … a wound filler and an occlusive film for producing a wound space containing the wound and the wound packing material). However, the specification does not describe a separate wound filler and wound packing material. These terms appear to describe the same structure instead of separate structures. Examiner suggests to select a single term to avoid ambiguity in this claim.  
Claims 20, 22-28, 30-35 and 37-43 and 45 are rejected for depending on a rejected parent claim. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-23 and 28-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson; Royce W. et al. (US 20070219471 A1).
Regarding claim 19, Johnson discloses a drainage tube for use in wound drainage, particularly in deep drainage (¶ [0162] Referring to FIGS. 49 and 50, a reduced pressure delivery system 2211), comprising: 
a drainage lumen surrounded by a tube jacket and extending parallel to a tube axis (¶ [0162], The reduced pressure delivery tube 2217 includes a central lumen 2223); 
wherein the tube jacket has at least one drainage perforation (¶ [0162], A plurality of apertures 2231 communicate with the central lumen 2223); 
which, starting at an outer boundary area of the tube jacket, extends in a transverse direction to the tube axis and opens out into the drainage lumen (Fig. 50, apertures 2231 extend perpendicular to central lumen 2223 and to the outer surface of tube 2217). 

Regarding claims 20-23 and 28-33, Johnson discloses a drainage tube wherein the drainage perforation, starting an outer boundary area of the tube jacket, extends perpendicular to the tube axis (Fig. 50, apertures 2231 extend perpendicular to central lumen 2223 and to the outer surface of tube 2217);
the tube jacket has at least one drainage section of a given length having two, three or a plurality of the drainage perforations opening out into the drainage lumen and a line section without any drainage perforations, wherein an axial length of the line section without any drainage perforations is longer than an axial distance between the drainage perforations in the drainage section (annotated Fig. 49, the line section is longer than the drain section);

    PNG
    media_image1.png
    467
    816
    media_image1.png
    Greyscale
the tube jacket is penetrated by at least one aeration lumen which extends parallel to the tube axis and is separated, at least in sections, from the drainage lumen by at least a portion of a tube jacket area situated radially inside of the aeration lumen (¶ [0162], The reduced pressure delivery tube 2217 includes … a plurality of ancillary lumens 2225);
the tube jacket comprises two, three or more than three of the aeration lumens that are offset against each other in a circumferential direction of the tube jacket and penetrate the tube jacket (Fig. 50, tube 2217 includes four ancillary lumens 2225);
three of the aeration lumens are provided (Fig. 50, system 2211 includes four ancillary lumens 2225); 
longitudinal axes of two of the aeration lumens are situated on a common radial line of the drainage tube with the axis of the drainage lumen (Fig. 50, ancillary lumens 2225 are arranged approximately equidistant around the circumference of system 2211); 
longitudinal axes of the aeration lumens in a radial intersecting plane form vertices of a right triangle (Fig. 50, at least two of the ancillary lumens 2225 are located approximately 90 degrees around the circumference of system 2211); 
longitudinal axes of the aeration lumens have approximately equal radial distances from a longitudinal axis of the drainage lumen (Fig. 50, ancillary lumens 2225 are arranged at approximately equal distances from the center of system 2211); and 
at least one of the aeration lumens in a radial intersecting plane has a smaller sectional area than the drainage lumen; wherein all aeration lumens in a radial intersecting plane have a smaller sectional area than the drainage lumen (Fig. 50, ancillary lumens 2225 each have a smaller cross-sectional area than central lumen 2223). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson; Royce W. et al. (US 20070219471 A1) in view of Bauer; Jochen et al. (US 20160271363 A1). 
Regarding claims 24-27, Johnson lacks an angular offset greater than 360 degrees /n. Bauer discloses a stiffness adjustable catheter (¶ [0003], [0025], [0028], catheter 100), comprising: 
a drainage tube (¶ [0028], inner tubular member (or catheter shaft) 115 … guidewire lumen 150); and
peripheral lumens (¶ [0030], pressurizing lumen 170; ¶ [0036] With reference again to FIG. 3, the at least one pressure lumen can comprise a plurality of pressure lumens 170); 
wherein the offset between two adjacent of the peripheral lumens in the circumferential direction of the drainage tube is greater than 360 degrees /n, where n denotes the number of the peripheral lumens (¶ [0036], FIG. 3 shows a catheter having four pressure lumens 170 spaced circumferentially within the elongate tubular shaft 115); 
wherein the offset between two adjacent of the peripheral lumens in the circumferential direction of the drainage tube is in the range from 170 to 190 degrees (Fig. 3, the outermost pressure lumens 170 are spaced circumferentially approximately 180 degrees). 
Bauer shows that lumens can be distributed according to both an asymmetric layout and a symmetric layout (¶ [0037], the elongate tubular shaft 115 of FIG. 5 includes five pressure lumens 170A, 170B, 170C, 170D, and 170E). One would be motivated to modify Johnson with the varied angular offset of Bauer to select one option among several known lumen arrangements. Therefore, it would have been obvious to modify Johnson with the angular offset of Bauer in order to select a known alternative lumen arrangement. 

Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson; Royce W. et al. (US 20070219471 A1) in view of Greenwood; Eugene C. et al. (US 5004455 A).
Regarding claims 34 and 35, Johnson lacks an aeration perforation. Greenwood discloses an Infection-Resistant Catheter (col. 2, lines 30-36; col. 3, lines 49-59, catheter 10), comprising: 
a tube jacket (col. 3, lines 49-59, catheter 10 includes an elastic tube beginning at rounded end 16 of drain head 30 and ending in two divided sections at the opposite end); 
a plurality of peripheral lumens (cols. 3-4, lines 66-5, four secondary medicating channels 24a, 24b, 24c and 24d); 
wherein the tube jacket has at least one aeration perforation which, starting at an outer boundary area of the tube jacket, extends in a transverse direction to the tube axis, and opens out into the at least one peripheral lumen (col. 4, lines 6-17, slits 22, which are made with a sharp piercing blade from the outside diameter 11 of catheter 10 through into medicating channels 24a, 24b, 24c and 24d); 
wherein the aeration perforation, starting at an outer boundary of the tube jacket, extends approximately perpendicular to the tube axis (Fig. 3, slits 22 extend approximately perpendicular to the tube axis). 
Greenwood provides a path for fluids to exit a peripheral lumen when a physician administers a therapeutic agent (col. 4, lines 15-25, hypodermic syringe 20 … release the anti-microbial agent to outside of catheter 10). One would be motivated to modify Johnson with the aeration perforation of Greenwood to provide an egress route for fluids since Johnson calls for delivering fluid through the aeration lumens (¶ [0162], the ancillary lumens 2225 may further be used to purge the central lumen 2223 to prevent or resolve blockages). Therefore, it would have been obvious to modify Johnson with the aeration perforation of Greenwood in order to provide a path for fluids to move from the aeration lumens to spaces around the catheter.  
Regarding claims 36 and 37, Johnson discloses a drainage tube including a line section without any aeration perforations (Fig. 49, line section). 
Johnson lacks aeration perforations. Greenwood discloses a tube jacket having at least one aeration section of a given length having two, three or a plurality of the aeration perforations opening out into at least one of the aeration lumens (Fig. 1, slits 22 extend along catheter 10). 
Regarding the limitation of an axial length of the line section without any aeration perforations being longer than an axial distance between the aeration perforations in the aeration section, Johnson discloses a line section which can be modified with the aeration perforations of Greenwood. Regarding the limitation of an aeration section and a drainage section that overlap at least partially in an axial direction, the slits 22 of Greenwood can be interposed or arranged near the apertures 2231 of Johnson. A skilled artisan would have been motivated to maintain Johnson’s general design, since this will permit the catheter to drain fluids according to its intended purpose. Adding perforations near the drain section will deliver fluids towards the drainage perforations to assist in unclogging them.  
Greenwood provides perforations that dispense irrigating fluid or medications to tissues near the end of a catheter. Regarding rationale and motivation to modify Johnson with the aeration perforations of Greenwood, see discussion of claims 34 and 35 above. 

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Greenwood, further in view of Yarger; Richard J. (US 5360414).
Regarding claims 38 and 39, Johnson and Greenwood lack an aeration perforation that opens out into the drainage lumen. Yarger discloses a suction tube for removing fluid from a body cavity (col. 2, lines 64-68; col. 4, lines 34-46, sump suction tube assembly 20), comprising: 
a tube jacket defining a drainage lumen (col. 4, lines 34-46, the elongate tubular section 22 defines an interior passageway or bore 30); 
an aeration lumen having an aeration perforation (col. 4, lines 47-65, Each projecting portion 25 is configured … such that external lumens 26 are defined between adjacent projecting portions; col. 5, lines 36-45, Tubular section 22 includes a plurality of spaced apart transverse holes, generally designated as 28); 
wherein the aeration perforation penetrates the aeration lumen and opens out into the drainage lumen (col. 5, lines 36-45, transverse holes, generally designated as 28, coupling the hollow interior (longitudinal bore) 30 of the tubular section 22 with the region surrounding the tubular section); 
wherein the aeration perforation penetrates the aeration lumen in a radial direction (Fig. 5, transverse holes 28, extend generally perpendicular to the axis of assembly 20). 
Yarger demonstrates how to connect parallel lumens in a drainage catheter, and enables the perforations to serve as either drainage or infusion ports. One would be motivated to modify Johnson and Greenwood by connecting a drainage lumen with an aeration perforation as taught by Yarger to consolidate the number of openings near the catheter’s distal end. Therefore, it would have been obvious to modify Johnson and Greenwood with the joined aeration perforations of Yarger in order to simplify the design of a catheter tip. 

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson; Royce W. et al. (US 20070219471 A1) in view of Hertwig; Sven et al. (US 20150290367 A1).
Regarding claims 40 and 41, Johnson lacks an X-ray contrast strip. Hertwig discloses a medical drainage tube (¶ [0002], [0016], [0031] FIGS. 1 to 4, the drainage tube 1), comprising:
a drainage tube (¶ [0031], one-piece, flexible, double-lumen suction tube 13); 
further comprising an X-ray contrast strip extending in a longitudinal direction of the drainage tube (¶ [0031], The X-ray contrast strip 9 runs in the wall of the suction tube 13); 
wherein the X-ray contrast strip extends in a jacket surface area without any aeration lumen (Fig. 2, X-ray contrast strip 9 is spaced away from ventilation lumen 6). 
Hertwig makes a catheter visible to X-ray imaging (¶ [0040]). One would be motivated to modify Johnson with the X-ray contrast strip of Hertwig to permit a surgeon to visualize the catheter with a well-known imaging technology. Therefore, it would have been obvious to modify Johnson with the X-ray contrast strip of Hertwig so that it can be detected with conventional X-ray imaging. 

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson; Royce W. et al. (US 20070219471 A1).
Regarding claims 42 and 43, Johnson discloses a drainage tube wherein, at least in sections, the drainage tube is made of a silicone material (¶ [0078] The reduced-pressure delivery tube 241 is preferably made from paralyne-coated silicone or urethane)
Regarding the limitation of a Shore hardness in the range form 40 A to 60 A, MED-6015 by Nusil Technologies has a durometer of 50 A (see data sheet from https://www.avantorsciences.com/). 
Johnson teaches the invention substantially as claimed by Applicant but not in a single embodiment. This rejection modifies the embodiment of Figs. 49-50 with the silicone material of one other embodiment. Johnson describes silicone for other components of the catheter system (¶ [0071] The flexible barrier 213 … an example of a suitable silicone polymer includes MED-6015 manufactured by Nusil Technologies of Carpinteria, Calif; ¶ [0088] The flexible barrier 313 … includes MED-6015). A skilled artisan would have been motivated to construct the embodiment of Figs. 49-50 with a silicone material, since it is widely available and compatible for use in medical devices. 
Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson; Royce W. et al. (US 20070219471 A1) in view of Albert; Sean et al. (US 20140330224 A1). 
Regarding claim 44, Johnson discloses the drainage tube of Claim 19 for insertion into the wound space (¶ [0162], The reduced pressure delivery tube 2217 includes a central lumen 2223). 
Johnson teaches the invention substantially as claimed by Applicant with the exception of an occlusive film and a packing material. Albert discloses a negative pressure appliance and methods of treatment (¶ [0002], [0004], [0111]), comprising: 
a wound filler (¶ [0111], wound packing material 102, such as foam, gauze, or any other suitable material); 
an occlusive film for producing a wound space containing a wound (¶ [0111], A flexible drape 103 that is at least partially fluid impermeable, and preferably liquid impermeable, may then be laid over the wound packing material 102 and preferably onto at least part of the surrounding healthy skin surrounding a wound); and
a packing material (¶ [0111], wound packing material 102); and 
a drainage tube for insertion into the wound space (¶ [0111], Negative pressure is applied to the wound through the conduit 104). 
Albert supplies accessories that are useful for draining a soft tissue wound and preventing infection. This claim has been rejected under 35 USC 112 for ambiguity, since the “wound filler” and “packing material” appear to be the same structure, referenced with different terms. Albert discloses at least one structure that serves as a wound filler or packing material (¶ [0111], wound packing material 102). 
One would be motivated to modify Johnson with the occlusive film and/or packing material of Albert to expand the treatment options to include soft tissue injuries, and to reduce the risk of infection at an entry site of the drainage tube. Therefore, it would have been obvious to modify Johnson with the occlusive film and/or packing material of Albert in order to treat other types of wound, while reducing the risk of infection. 
Regarding claim 45, Johnson further discloses a pump by means of which, on the one hand, a negative pressure can be generated in the wound space via the drainage lumen of the drainage tube connected to it (¶ [0098], The reduced pressure source 427 is a pump or any other device that is capable of applying a reduced pressure to the tissue site 413 through the reduced pressure delivery tube 419); and
on the other hand, the wound space can be aerated via at least one aeration lumen of the drainage tube connected to it (¶ [0162], the ancillary lumens 2225 may further be used to purge the central lumen 2223 to prevent or resolve blockages).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lovmar; Martin et al.	US 20120165791 A1
Chao; Tar Toong Victor et al.	US 20170049997 A1
Rozenberg; Allan	US 20130073015 A1
Kucklick; Theodore R.	US 20080172013 A1
Stigall; Jeremy et al.	US 20160287278 A1
Reynolds; James R.	US 5370610 A
Dake; Michael D. et al.	US 4968307 A
Wang; James C.	US 5425723 A
Ekholmer; Erik	US 4717379 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781